757 N.W.2d 103 (2008)
Eric BRAVERMAN, Conservator of the Estate of Jamall Duffey, a Minor, Plaintiff-Appellant,
v.
Kasiem PIERCE and Amtech Lighting Services, Defendants-Appellees, and
City of Detroit, Defendant.
Docket No. 136788. COA No. 274165.
Supreme Court of Michigan.
October 27, 2008.

Order
On order of the Court, the application for leave to appeal the May 29, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.